DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a washing system; a device for flavoring; a system for controlled feeding, distribution and recirculation of a liquid detergent” as recited in claims 1 and 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) means for heating (claim 1, line 5)
(ii) washing system (claim 1, line 6)
(iii) device for flavoring  (claim 1, line 7)
(iv) logic unit (claim 1, line 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) means for heating (claim 1, line 5) 
(ii) washing system (claim 1, line 6)
(iii) device for flavoring  (claim 1, line 7)
(iv) logic unit (claim 1, line 8) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) means for heating (claim 1, line 5): par 0035 of US 2020/0129005, means of electrical resistors, gas or steam, or in a combined mode
(ii) washing system (claim 1, line 6): par 0026, 0035, washing system
(iii) device for flavoring  (claim 1, line 7): claim 1
(iv) logic unit (claim 1, line 8): par 0036 processing logic unit
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1, lines 6-7, claim 2, lines 2-3 recites “a washing system, a device for flavoring; a system for controlled feeding, distribution and recirculation of a liquid detergent” which fails to comply with the written description requirement because a description of the relevant structures that define “a washing system, a device for flavoring; a system for controlled feeding, distribution and recirculation of a liquid detergent” have not been provided in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 3-11 are objected to as being dependent on claims 1 and 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites “the Internet” which lacks antecedent basis. 
Claims 2-11 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Lim (KR101737498) in view of Bozzato (US 2016/0360764).  An English machine translation of Lim (KR101737498) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Lim teaches an oven (title, oven) comprising: a cooking chamber (Figs 5-7, cooking cavity 50, 0091) comprising an oven body (outer casing 10, 0090) and a door (door 20, 0089), said door is vertically hinged with respect to said oven body and sealably closes said oven (see figures 5-7); at least one recirculation fan (Fig 7, blower 53, 0099) located within said cooking chamber; means for heating (Fig 7, heater 54, 0099) said oven; a washing system (0076-0078, the water washing is a process in which water is sprayed for a predetermined time from a nozzle located at an upper end inside the oven); and a logic unit (0116, processor) that communicates (Figs 1, 2, communication unit 101, 0032, 0035, 0107) via the Internet (0124, Internet server) with a remote computer server (server 300, 0031, 0032, 0035).  Lim discloses the claimed invention except for the oven comprising a device for flavoring food.
However, Bozzato discloses the oven comprising a device for flavoring food (Figs 2-3, flavoring device 200, 0058, 0097-0106) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Lim silent to a flavoring device with the oven comprising a device for flavoring food of Bozzato for the purpose of providing a known oven configuration with a flavoring device where the operation of the flavoring device is controlled to imparted a desired diffusion of smoke to the food being treated within the oven chamber (0011, 0012).

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Lim (KR101737498) in view of Bozzato (US 2016/0360764) as applied to claim 1, further in view of Furlanetto (US 2014/0076360).
With respect to the limitations of claim 2, Lim teaches said washing system comprises a system for controlled feeding, distribution of a liquid detergent (0076, 0077, cleaning unit 160, nozzle, detergent).  Lim in view of Bozzato discloses the claimed invention except for explicitly showing the washing system has recirculation of the liquid detergent and removal of said detergent from said cooking chamber.  However, Furlanetto discloses the washing system (Figs 2, 5, cleaning system 200, liquid spray arrangement 202, 0039) has recirculation of the liquid detergent (Fig 5, washing detergent recirculation conduit 500, 0055) and removal of said detergent (drain connector 230, 0055) from said cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Lim silent to detergent recirculation and removal with the washing system has recirculation of the liquid detergent and removal of said detergent from said cooking chamber of Furlanetto for the purpose of providing a known drainage configuration where washing detergent traveling through a recirculation conduit allows the same washing detergent to be reused more than once (0021).

Claims 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Lim (KR101737498) in view of Bozzato (US 2016/0360764) and Furlanetto (US 2014/0076360) as applied to claims 1 and 2, further in view of Calhoun (US 2019/0101460).
With respect to the limitations of claims 3, 4, 5, and 6, Lim in view of Bozzato and Furlanetto discloses the claimed invention except for explicitly showing said logic unit is configured to receive automated cooking instructions from said server based on a user profile; said logic unit is further configured to receive cooking data common to other ovens; further comprising a user interface screen in communication with said logic unit, said logic unit is further configured to receive additional information regarding a cooking procedure from said remote computer server and to display said additional information on said screen.  
However, Calhoun discloses said logic unit (Figs 1-3, processor 210, 0024) is configured to receive automated cooking instructions (0033, desired internal food temperature, cook time, calculated cook temperatures, calculated cook times) from said server (server 106, 0033) based on a user profile (user account, user cooking preference, 0033); said logic unit is further configured to receive cooking data (0033, desired internal food temperature, cook time, calculated cook temperatures, calculated cook times) common to other ovens; further comprising a user interface screen (Fig 2, display 260, 0026) in communication with said logic unit (210), said logic unit is further configured to receive additional information regarding a cooking procedure (0033, desired internal food temperature, cook time, calculated cook temperatures, calculated cook times) from said remote computer server (106) and to display said additional information on said screen (0026) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Lim having a logic unit in communication with a remote server with said logic unit is configured to receive automated cooking instructions from said server based on a user profile; said logic unit is further configured to receive cooking data common to other ovens; further comprising a user interface screen in communication with said logic unit, said logic unit is further configured to receive additional information regarding a cooking procedure from said remote computer server and to display said additional information on said screen for the purpose of providing a known database configuration where user cooking preferences are stored and easily retrieved to control and display cooking parameters of a cooking oven (0026, 0033).

Claims 7, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Lim (KR101737498) in view of Bozzato (US 2016/0360764) and Furlanetto (US 2014/0076360) as applied to claims 1 and 2, further in view of Hoare (US 2015/0282257).
With respect to the limitations of claims 7, 8, 9, 10 and 11, Lim teaches said logic unit is further configured to transmit a status of said oven (0023, 0024, 0082) to remotely located technicians via said remote computer server (300); said logic unit is further configured to receive cooking data (0050, temperature inside the material, cooking time, 0053, 0109) common to other ovens; said logic unit is further configured to transmit (0032) recorded cooking data (0051, 0053, 0107) to said remote computer server.
Lim in view of Bozzato and Furlanetto discloses the claimed invention except for said logic unit is further configured to receive application updates from said remote computer server.  However, Hoare discloses said logic unit is further configured to receive application updates (0201-0206, software updates) from said remote computer server (Fig 91, base server device 9020, 0201) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven of Lim having a logic unit in communication with a remote server silent to receiving application updates with said logic unit is further configured to receive application updates from said remote computer server of Hoare for the purpose of remotely receiving known application updates that improves the functionality of the application (0201-0206).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/23/2022